Citation Nr: 1032841	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-39 414	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
residuals of a laparoscopic inguinal herniorrhaphy.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This claim stemmed from a laparoscopic herniorrhaphy perform by 
VA in July 2003 which resulted in additional disability.  
Benefits were granted under the provisions of 38 U.S.C.A. § 1151 
in December 2004 and a 30 percent rating was assigned as 
analogous to inguinal hernia and chronic epididymo-orchitis.  The 
Veteran challenged that disability rating.

Following the Board's July 2008 decision, denying the claim, the 
Veteran appealed this claim to the U.S. Court of Veterans Claims 
(CAVC).  In an April 2010 memorandum decision, the CAVC affirmed 
the decision after setting aside one finding. 

The the issues of entitlement to service connection and 
increased evaluations for several disorders have been 
raised by the record through submissions by the Veteran 
after the certification of the appeal to the Board, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).    

In an April 2010 memorandum decision, the CAVC noted that the 
Board had found the Veteran's claim for a disability rating for 
his spinal disability was not before the Board in July 2008; 
however the Board had also found that the April 2006 rating 
decision, in which the RO had denied this spinal disability 
claim, was final.  The CAVC reasoned that it was not clear the 
issue of the finality of the April 2006 rating decision was 
before the Board, and if it were, the Board had not articulated 
an adequate statement of reasons or bases for this finding.

Accordingly, the July 2008 Board decision addressing the issue of 
entitlement to an initial evaluation in excess of 30 percent for 
residuals of a laparoscopic inguinal herniorrhaphy is vacated 
only to the extent of a finding by the Board that an April 2006 
rating decision, denying the Veteran benefits for a back 
disability, was final.  




	                        
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


